DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

The drawings are objected to because:
Figure 1 shows a Main Data Store referenced with number 105. In paragraphs [0031], [0032], [0035], [0044] and [0078], the same element is referred to as a music data store. Please provide consistency amongst elements.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
Reference number 502 is shown in Figure 5, but fails to be mentioned in the Specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 3, it is unclear how the sections differ from the parts discussed in preceding claim 1 and how the received music segment comprises enough notes/measures/bars to divide said segment into multiple sections, and the sections further having multiple identified musical parts. Further, it is unclear what the Applicant intends by “dividing…into one or more sections based on change in a number of simultaneously sounded notes between different sections;” Please clarify on what the division is based.
Claim 17 recites similar limitations. Clarification is requested.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 12-20, 26 and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the US patent to Copperwhite et al. (7,985,912).
In terms of claim 1, Copperwhite et al. teaches a method for mapping comprising: receiving a selection of a music segment for part mapping; receiving a digital sheet music representation of the selected music segment (see column 5, lines 1-4); determining a plurality of plausible part mapping for the digital sheet music representation, wherein a part mapping identifies one or more distinct musical parts in the digital sheet music representation (see column 5, lines 43-49 and column 20, line 62 – column 21, line 46) each of said one or more distinct musical parts corresponding to a performer of the harmony (i.e. specific musical/vocal instrument); analyzing, based on previously stored information, one or more features of the plurality of plausible part mapping to identify a highest probability part mapping; and outputting the highest probability part mapping (see column 1, lines 55-60, column 2, lines 50-57, column 5, lines 59-65 and column 15, lines 26-41). (See column 1, lines 55-60, column 2, lines 9-30 and 49-57, column 3, lines 33-39, column 4, lines 39-41 and 46-56, column 4, line 60 – column 5, line 16, column 5, lines 31-49 and 59-65, column 6, line 1 – 44 and 49-58, 
As for claim 2, Copperwhite et al. teaches highest probability ordering (see column 15, lines 26-41 and using different colors and text styles (i.e. layout data) to distinguish parts (see column 4, lines 55-56, column 19, line 63 – column 20, line 25, column 21, lines 26-46, column 23, line 53 – column 24, line 25, and claim 17).
As for claim 3, Copperwhite et al. teaches dividing the selected score into specific portions of the score (i.e. staves or staff systems, grouping of staves), and identifying for each portion the part to which it applies and the corresponding data (see column 2, lines 23-30 and column 6, lines 1-14).
As for claims 4-6, Copperwhite et al. teaches previously stored information comprises at least part specific data/ layout information, music objects, musical content, staves, vocal/choir part, etc. (see column 2, lines 9-12, column 6, lines 15-28 and column 21, lines 21-25).
As for claim 12, Copperwhite et al. teaches the one or more features including at least stable ordering and repeated phrases (see column 5, lines 21-22, column 9, lines 43-46, and column 15, lines 26-41).
As for claims 13 and 14, Copperwhite et al. teaches a weighted ordering of features and storing of relevant or high probability mapping (see column 2, lines 50-57, column 5, lines 59-65 and column 15, lines 26-41).
In terms of claims 15-20, 26 and 27, Copperwhite teaches the elements discussed above in claims 1-6, 12 and 13, implemented within a system and a computer readable medium (see references cited above and column 3, lines 20-39).

Allowable Subject Matter

Claims 7-11 and 21-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the Notice of References cited provided by the Examiner, in particular the US patent application publication to Ding et al. (US 2008/0302233) (see paragraphs [0006], [0007], [0030], [0032], [0034], [0038], [0039], [0065], [0069], [0072], [0074], [0075], [0078], [0084] and [0093]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina Marie Schreiber whose telephone number is (571)272-4350.  The examiner can normally be reached on M-F 7-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINA M SCHREIBER/Examiner, Art Unit 2837                                                                                                                                                                                                        2/11/2021